Citation Nr: 1312641	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  05-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island


THE ISSUES

1.  Whether the current appeal is limited to the issue of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO denied service connection for PTSD.  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In November 2006, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In a June 2007 decision, the Board denied service connection for PTSD.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the June 2007 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion. 

In February 2010, the Board remanded the claim for service connection for PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the RO continued to deny the claim (as reflected in an October 2010 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In a September 2011 decision, the Board denied service connection for PTSD.  The Veteran, in turn, appealed the Board's decision to the Court.  In a June 2012 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the September 2011 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion. 

In September 2012, the Board remanded the claim for service connection for PTSD to the RO, via the AMC in Washington, DC, for further development.  After providing development, the AMC continued to deny the claim (as reflected in a February 2013 SSOC), and returned this matter to the Board for further appellate consideration.

As noted in the prior Board decisions, and for the reasons explained in the decision below, the claim on appeal is limited to the issue of entitlement to service connection for PTSD only.

In March 2013, the Veteran submitted additional evidence and argument in support of his claims on appeal.  Prior to the receipt of that evidence, in March 2013, the Veteran provided a waiver of initial RO consideration for any future evidence submitted.  See 38 C.F.R. § 20.1304 (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment records dated from April 2010 to February 2013, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the February 2013 SSOC, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The Board notes that the claims file reflects that the Veteran was previously represented by the Vietnam Veterans of America (as reflected in a January 2000 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2013, the Veteran filed a VA Form 21-22, appointing the Massachusetts Department of Veterans Services as his representative.  The Board recognizes the change in representation.

The Board further notes that in a January 2009 rating decision the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for major depressive disorder with psychotic features (filed in October 2008).  In April 2010, the Veteran filed a NOD with that decision.  However, in correspondence dated in April 2010, the RO advised him that his NOD was not timely.  See 38 C.F.R. § 20.302.  The Veteran did not appeal that timeliness determination.  In September 2011, the Board found, however, that the untimely April 2010 NOD can be construed as a request to reopen a claim for service connection for a psychiatric disorder other than PTSD.  The Board further determined that as the RO had not adjudicated that request that matter was not before the Board and referred that issue to the RO for appropriate action.  It does not appear that the RO has since addressed that claim.  As such, this matter is not properly before the Board, and is, thus, again referred to the RO for appropriate action.

For the reasons expressed below, the claim for service connection for PTSD is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  In March 2000, the Veteran initiated his first claim for service connection for a psychiatric disorder (claimed as for depression and delusional thinking).

2.  In a September 2001 rating decision, the RO denied service connection for major depressive disorder with psychotic features.  

3.  In June 2002, the Veteran filed a NOD with the September 2001 rating decision.

4.  In November 2003, the RO issued a SOC for major depressive disorder with psychotic features.  

5.  In February 2004, the Veteran filed a substantive appeal to the November 2003 SOC.

6.  In a March 2004 correspondence, the RO advised the Veteran that his February 2004 substantive appeal was not timely.  

7.  The RO interpreted the untimely February 2004 substantive appeal as a request to reopen a claim for service connection for major depressive disorder with psychotic features and provided a March 2004 correspondence regarding his new claim.

8.  Later in March 2004, the Veteran filed a NOD with the decision that the February 2004 substantive appeal was not timely.

9.  In a July 2004 rating decision, the RO determined that the February 2004 claim (initiated from the untimely February 2004 substantive appeal) for service connection for major depressive disorder with psychotic features remained denied because the evidence submitted was not new and material. 

10.  In August 2004, the Veteran filed a NOD with the July 2004 rating decision wherein the RO denied reopening the claim for service connection.  

11.  In April 2005, the RO issued an SOC regarding the issue of the timeliness of the February 2004 substantive appeal.  

12.  In May 2005, the Veteran reported that he wished to drop his appeal of the timeliness of his February 2004 substantive appeal (for the claim for service connection for major depressive disorder) and that he wanted to file a claim for service connection for PTSD. 

13.  In September 2005 rating decision, the RO denied service connection for PTSD.  

14.  In November 2005, the Veteran issued a NOD for the September 2005 rating decision denying service connection for PTSD.

15.  In November 2005, the RO issued one SOC denying service connection for PTSD and another SOC denying the request to reopen the claim for service connection for an acquired psychiatric disorder (claimed as major depressive disorder with psychotic features).  

16.  Later in a November 2005 substantive appeal, the Veteran checked box 9.A., indicating that he wanted to appeal all of the issues listed on the SOC.  In box 10, he stated, "Issue on appeal at this time is service connection for Posttraumatic Stress Disorder."  

17.  The Veteran did not perfect an appeal for the request to reopen the claim for service connection for an acquired psychiatric disorder (claimed as major depressive disorder with psychotic features); the Veteran did not file a substantive appeal for that claim.  


CONCLUSION OF LAW

The matter of the Veteran's entitlement to service connection for an acquired psychiatric disorder, other than PTSD, it is not properly on appeal, and the claim on appeal is limited one for service connection for PTSD.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204, 20.302 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In connection with the issue of whether current appeal is limited to entitlement to service connection for PTSD (denied by the RO in the September 2005 rating decision) the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim that the current claim is not limited to a claim for PTSD, but also encompasses a claim for service connection for an acquired psychiatric disorder, lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

As noted in the September 2012 Board remand, the Board has acknowledged that, in his June 2011 Informal Hearing Presentation (IHP), the Veteran's representative argued that the Board had incorrectly characterized the matter on appeal, and that the claim should be characterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  The Veteran's representative cited Clemons v. Shinseki, 23 Vet. App. 1 (2009) in support of his assertion.  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board has considered the holding in Clemons, however, for reasons that will be discussed below, finds that the issue on appeal is correctly characterized as reflected on the title page. 

The Veteran has previously requested service connection for an acquired psychiatric disorder, separate from the current claim for service connection for PTSD.  

In March 2000, the Veteran filed his first claim for a psychiatric disorder (claimed as for depression and delusional thinking).  In a September 2001 rating decision, the RO denied service connection for major depressive disorder with psychotic features.  In June 2002, the Veteran filed a NOD with that rating decision.  In November 2003, the RO issued a SOC for that issue.  In February 2004, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).   In a March 2004 correspondence, the RO advised the Veteran that his February 2004 substantive appeal was not timely.  See 38 C.F.R. §§ 20.200, 20.302 The Veteran subsequently filed a NOD with the RO's decision on the timeliness of the February 2004 substantive appeal.  In April 2005, the RO issued an SOC regarding the timeliness issue.  

The Veteran did not file a substantive appeal to perfect his appeal on the timeliness of the February 2004 substantive appeal for the initial claim for service connection for major depressive disorder.  Rather, in May 2005 the Veteran reported that he wished to drop his appeal of the timeliness of his February 2004 substantive appeal and that he wanted to file a claim for service connection for PTSD. The Veteran thus voluntarily withdrew that claim as to the timeliness of his February 2004 substantive appeal.  See 38 C.F.R. § 20.204.  He also initiated a separate claim for service connection for PTSD.

The Veteran's second, separate claim for service connection for an acquired psychiatric disorder arose from the Veteran's untimely February 2004 substantive appeal (for the initial claim for service connection for major depressive disorder).  The RO interpreted the untimely February 2004 substantive appeal as a request to reopen a claim for service connection for major depressive disorder with psychotic features and provided a March 2004 correspondence regarding his new claim.

In a July 2004 rating decision, the RO determined that the February 2004 claim (from the untimely February 2004 substantive appeal) for service connection for major depressive disorder with psychotic features remained denied because the evidence submitted was not new and material.  In August 2004, the Veteran filed a NOD with that rating decision.  In a November 2005 SOC, the RO denied the request to reopen the claim for service connection for an acquired psychiatric disorder (claimed as major depressive disorder with psychotic features).  

The Veteran also had a claim for service connection for PTSD on appeal during that time period (from the untimely February 2004 substantive appeal).  In a September 2005 rating decision, the RO denied service connection for PTSD.  In November 2005, the Veteran issued a NOD for that rating decision.  In a November 2005 SOC, the RO denied service connection for PTSD.

To clarify, the RO issued two separate SOCs in November 2005.  One for an acquired psychiatric disorder (claimed as major depressive disorder with psychotic features) and the other for service connection for PTSD.  Later, in a November 2005 substantive appeal, the Veteran checked box 9.A., indicating that he wanted to appeal all of the issues listed on the SOC.  In box 10, however, he stated, "Issue on appeal at this time is service connection for Posttraumatic Stress Disorder."  The Veteran thus limited his substantive appeal to the PTSD claim.  

The Veteran did not file a substantive appeal for the request to reopen the claim for service connection for an acquired psychiatric disorder (claimed as major depressive disorder with psychotic features.  As such, he did not perfect his claim on that issue.  38 C.F.R. §§ 20.202.

The Board further notes that during the November 2006 hearing, the undersigned Veterans Law Judge clarified, and the Veteran's representative confirmed, that the single issue for the Board's consideration was entitlement to service connection for PTSD.  The Veteran provided testimony regarding this matter.  Accordingly, in light of the Veteran's characterization of the issue on appeal, as reflected in the November 2005 substantive appeal, as well as the clarification of the issue during the November 2006 hearing, the Board finds that the November 2005 substantive appeal only perfected an appeal as regards the claim for service connection for PTSD.  The Veteran did not perfect an appeal as regards the request to reopen a claim for service connection for a psychiatric disorder other than PTSD at that time. 

In reaching the above conclusion, the Board has considered the United States Court of Appeals of Veterans Claims (Court) decision in Evans v. Shinseki, 25 Vet. App. 7 (2011).  In Evans, the Veteran filed a timely NOD as to six issues addressed in a rating decision.  He was furnished a SOC regarding these issues, and subsequently filed a timely Form 9.  In the Form 9, he checked box 9.A.; however, he then listed only three of the six claims addressed in the SOC.  The Board dismissed the three claims which were not listed in the Form 9, finding that the Veteran had not filed a substantive appeal as to those issues.  The Court found that the Board's unexplained statement that the Veteran in Evans limited his appeal by the manner in which he completed his VA Form 9 constituted error, particularly in light of the Board's obligation to seek clarification of this type of ambiguity under 38 C.F.R. § 20.101(d) and the veteran-friendly, non-adversarial nature of the VA claims process.  Evans, supra.  The Court also indicated that the issues on appeal could have been limited if the record was clear that Veteran wished to do so.  Id., at 9. 

In this case, for the reasons outlined above, the record is clear that, in November 2005, the Veteran was limiting his appeal to the issue of entitlement to service connection for PTSD.  As previously discussed, he specifically stated that the issue on appeal was service connection for PTSD and, during the November 2006 Board hearing, his representative confirmed that service connection for PTSD was the single issue for consideration.  Additionally, unlike in Evans, where the Veteran was furnished a single SOC addressing multiple issues, and then indicated that he wished to appeal all of the issues listed on the SOC, in this case, the Veteran was furnished two separate SOCs, each of which listed only one issue.  Therefore, the Veteran's completion of box 9.A., indicating an intent to appeal the issue listed on the SOC ,is not ambiguous, as the issue of entitlement to service connection for PTSD was, indeed, the only issue listed on one of the two SOCs issued in November 2005. 

Moreover, although the pertinent regulation provides that, when the Board, on its own initiative, raises a question as to a potential jurisdictional defect, all parties to the proceeding and their representative(s), if any, will be given notice of the potential jurisdictional defect(s) and granted a period of 60 days following the date on which such notice is mailed to present written argument and additional evidence relevant to jurisdiction and to request a hearing to present oral argument on the jurisdictional question(s), the Board finds that such procedural requirements are not applicable in this case.  See 38 C.F.R. § 20.101(d).  In this regard, the Board is not addressing the question of whether the November 2005 VA Form 9 perfected an appeal as to a claim for service connection for a psychiatric disorder other than PTSD on its own initiative; rather, this matter was raised by the Veteran's representative in his June 2011 IHP (in which he asserted that a close reading of the Veteran's VA Form 9 did not appear to limit his claim to one for service connection for PTSD). Accordingly, the procedural requirements set forth in 38 C.F.R. § 20.101(d) are not applicable.

Further, the Board notes that, the Veteran again indicated that his current claim is limited to service connection for PTSD through his actions following his appeal of the PTSD claim only.  Subsequent to filing of the November 2005 VA Form 9 (for PTSD), the Veteran filed a new claim for service connection for major depression with psychotic features in October 2008.  In a January 2009 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for major depressive disorder with psychotic features.  The Veteran filed a NOD with this rating decision in April 2010; however, in correspondence dated in April 2010, the RO advised him that this NOD was not timely.  See 38 C.F.R. § 20.302.  The Veteran did not initiate an appeal as regards the determination that his April 2010 NOD was not timely.  

Given the actions taken by the Veteran, the record documents that he clearly limited his current appeal to the issue of service connection for PTSD.


ORDER

As the matter of the Veteran's entitlement to service connection for an acquired psychiatric disorder, other than PTSD, it is not properly on appeal, to this limited extent, the appeal is denied.  


REMAND

In the September 2012 remand, the Board requested that the RO arrange for the Veteran to undergo an adequate VA examination to obtain a medical opinion-based on consideration of all pertinent evidence, to include the positive medical evidence of record-as to whether the Veteran has PTSD as a result of the reported stressors that the Board found to appear to be consistent with the places, types, and circumstances of the Veteran's service.

As explained below, however, the requested opinion has still not been obtained.  As the Board is required to ensure compliance with the instructions of its remands, the matters on appeal must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

In the September 2012 remand, the Board  noted that in the June 2012 Joint Motion, the parties found that the Board failed to ensure that VA fulfilled its duty to provide a medical examination that is adequate for adjudication purposes in accordance with 38 C.F.R. § 4.2.  Citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2009), the parties to the Joint Motion emphasized that an adequate examination is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  The parties observed that for the Court an adequate medical opinion is one about which the Board can "conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusions submitted in the medical opinion."   Id. at 304.  In this case, the parties indicated that the June 2005 VA examination report was inadequate and did not fulfill the statutory duty to assist because the examiner failed to take into account that the Veteran's VA treatment records contained at least two assessments of PTSD, in February and April 2000, as well as a positive PTSD screen in May 2004.  The parties noted that the June 2005 report merely stated, without comment, that a review of the Veteran's records "indicates no diagnosis of PTSD."

In February 2012, the Veteran underwent a new VA examination.  The VA examiner noted that he had reviewed the Veteran's claims file and noted some relevant mental history, including prior diagnoses of psychosis, not otherwise specified, and major depressive disorder with psychotic features.  However, the VA examiner did not indicate any consideration of the records noted by the parties to the Joint Motion as significant (the February and April 2000 VA medical records with assessments of PTSD and the May 2004 positive PTSD screen) or account for the different psychiatric diagnoses in his evaluation.

Hence, the RO should arrange for the February 2012 VA examiner to reconsider the Veteran's claim and to provide an addendum opinion based on a review of the record-in particular, VA medical records documenting assessments of PTSD and the positive PTSD screen and any other pertinent history.

The VA examiner is reminded that in the September 2012 remand, the Board found that the Veteran's lay assertions may be accepted as sufficient evidence that the alleged stressors occurred-provided that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor(s) is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor. (Emphasis added.)

The VA examiner is also reminded that the Veteran has previously claimed to have PTSD stressors that included: having his unit come under constant rocket attack in Vietnam; losing his way on patrol for approximately five hours and getting lost in the woods in Vietnam; being fired upon and coming under mortar fire; seeing dead and mutilated bodies; and believing that he may have fathered a daughter in Vietnam, who sometimes controlled his thoughts and various events in his life.  In the September 2012 Board decision, the Board found that the Veteran's claimed stressors regarding witnessing and experiencing enemy attacks, seeing dead and mutilated bodies, and getting lost in Vietnam-which have been related to the Veteran's fear of hostile military activity-appear to be consistent with the places, types, and circumstances of the Veteran's service.  

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

As regards to VA treatment records, the claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island, dated through February 2013; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2013.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the Providence VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since February 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the February 2013 VA PTSD examiner, for an addendum opinion.  

Considering only the Veteran's stressors in Vietnam involving fear associated with hostile military or terrorist activity-specifically, witnessing and experiencing enemy attacks, seeing dead and mutilated bodies, and getting lost in Vietnam-the examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.  If a diagnosis of PTSD resulting from one or more of the identified stressor(s) is warranted, the examiner should fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the verified stressor(s) and the Veteran's symptoms.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the lay statements of the Veteran and his wife submitted in March 2013, pertinent examination reports, and  records identified in the Joint Motion as significant-the February and April 2000 VA medical records reflecting assessments of PTSD and the May 2004 positive PTSD screen.

The examiner should set forth complete rationale for the conclusions reached in a printed (typewritten report).

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims), and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


